Rio Bonito Ranch, Inc. v. Commissioner.Rio Bonito Ranch, Inc. v. CommissionerDocket No. 110322.United States Tax Court1943 Tax Ct. Memo LEXIS 202; 2 T.C.M. (CCH) 434; T.C.M. (RIA) 43334; July 8, 1943*202  H. E. Kleinecke, Jr., Esq., 9th Floor, Medical Arts Bldg., Galveston, Tex for the petitioner. F. B. Appleman, Esq., for the respondent.  LEECH Memorandum Opinion LEECH, Judge: For the calendar year ending December 31, 1939, respondent determined deficiencies in income taxes and declared value excess-profits taxes in the respective amounts of $1,529.12 and $234.97. This deficiency resulted from the action of the respondent in reducing by $15,716.45 the amount claimed by petitioner as depreciation in the taxable year on certain sheep and goats. The only issue is the propriety of that action. [The Facts] The petitioner is a Delaware corporation with its principal office in the American National Insurance Building at GalvestonTexas. It filed its income and excess-profits tax returns for the taxable calendar year 1939 with the collector of internal revenue for the First District of Texas at Austin, Texas. During the years 1929 to 1939, inclusive, petitioner purchased sheep and goats for breeding purposes. In its income and excessprofits tax returns for the calendar year 1939, petitioner claimed depreciation of $19,121.45 on such sheep and goats. In determining the contested deficiency*203  respondent reduced the deduction for depreciation to the amount of $3,405. The propriety of that action depends upon whether depreciation on these sheep and goats deducted by the petitioner in its income tax returns for the calendar years 1932 to 1938, inclusive, in each of which years petitioner had net losses for income tax purposes in excess of such depreciation deducted for that year, was "allowed" within section 113 (b) (1) (B) of the Revenue Act of 1932 or the comparable sections of the later applicable Revenue Acts. [Opinion]  It has been stipulated that the answer to this question shall be controlled by the decision of the Circuit Court of Appeals for the Fifth Circuit in the case of  . In accordance with that stipulation, the respondent is affirmed upon the authority of  . See also  . Decision will be entered for the respondent.